IN THE SUPREME COURT OF TEXAS

                                 No. 10-0156

  IN RE  BOMBARDIER INC., BOMBARDIER AEROSPACE CORPORATION AND LEARJET INC.

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' motion for immediate temporary relief, filed March  5,
2010, is granted.  All trial court proceedings  in  Cause  No.  DC-08-02249,
styled Sky Capital Group, Ltd.,  d/b/a  G5000,  Ltd.  v.  Bombardier,  Inc.,
Bombardier,  Inc.,  d/b/a  Bombardier  Aerospace   Corporation,   Bombardier
Aerospace Corporation and Learjet, Inc.,  in  the  44th  District  Court  of
Dallas County, Texas are stayed pending further order of this Court.
      2.    The real party in interest is requested to respond to  relators'
petition for writ of mandamus on or before 3:00 p.m., March 29, 2010.
      3.    The petition for writ of mandamus remains  pending  before  this
Court.

            Done at the City of Austin, this March 12, 2010.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk